ADAMS, Circuit Judge
(dissenting). The National policy disclosed by the act of June 7, 1897 (30 Stat. 62, 72), in so far as it related to Quapaw Indians was to permit them to part with the use and control of their several allotments for mining purposes for a limited period. The act permits them to lease their allotments for that purpose for a term “not exceeding ten years.” In this legislation Congress was *296concerned chiefly with the interest of its wards. It had the right to permit them to lease their allotments or not as to it seemedl best. It had the right and it was the duty of Congress to surround them with such precautions and safeguards as would best subserve their interests. When that act was passed, the character and extent of the minerals Underneath the surface of the Quapaw country were comparatively unknown. There were possibilities of great value in them, which most obviously should be realized by the Indians rather than by speculators. Teases for mining purposes were authorized for the period of 10 years, and not longer.. During this period experimental work and much profitable mining might be done by the lessees, andl the resources of - the land so developed that the Indians might thereafter have and enjoy a valuable and well-developed mining property. Doubtless reasons like these actuated Congress, to limit the leasehold terms as it did.
A brief résumé of the facts of this case shows that on January 11, 1902, Blackhawk leased his allotment to Abrams for a full term of 10 years for mining purposes. This lease was afterwards assigned to Iowa & Oklahoma Mining Company. On August 24, 1903, Black-hawk executed another mining lease to Abrams for the full term of 10 years. A clause in this last-mentioned lease declaring that “all leases or parts of leases heretofore made are by mutual consent canceled, annulled and abrogated” had no effect upon the lease of January 11, 1902, because that had already been assigned to the mining company, and Abrams presumptively had no power to cancel it. On November 2, 1904, Abrams assigned his second lease to the same mining company. Afterwards, on April 4, 1905, Blackhawk executed another mining lease' to the mining company for another full term of 10 years. By these three leases the mining company became the owner either as original lessee or assignee of the original lessee of a continuous term from January 10, 1902, to April 4, 1915, of approximately thirteen years and three months duration. Not only so, but on March 25, 1905, Blackhawk executed another mining lease to the same allotment for a period! of 10 years to T. C. Jones and A. J. Thompson which was subsequently assigned by Jones to Thompson. There were, therefore, four mining leases each for the full term of 10 years which, taken together, excluded the Indian from possession and enjoyment of his allotment for a considerable period of time in excess of 10 years.
We held in United States v. Abrams, 194 Fed. 82, 114 C. C. A. 160, just decided!, that, where there had been several mining leases made by the same allottee and all had been in good faith canceled by the parties thereto, no obstacle was interposed to the making of another lease for the full period of 10 years. That is as far as my judgment permits me to go. The practice of securing overlapping leases for the same tract of land seems to me to be a device or expedient to circumvent the obvious purpose of the act of Congress. According to it, one person may not only secure, but may from the beginning intend to secure, a lease of mining land for periods of time in the aggregate far in excess of that which Congress permitted. This enables an Indian *297to contract away his right of possession and enjoyment and his reasonable expectation for the future, contrary to the manifest policy of Congress. It opens a door to easy fraud upon the unsuspecting Indian and upon the law.
The answer to the conclusion I have reached, as I understand it, is that the Indian has never in fact made a lease for a term exceeding 10 years for mining purposes, and that, however many he may have executed, he is still within the letter of the law. He may be within the letter, but in my opinion he is not within the spirit of the law. For these reasons I am constrained to dissent from the opinion of the court in this case. I think the court erred in sustaining the demurrer of A. J. Thompson and in its construction of the statute so as to exonerate Abrams and the mining company from liability with respect to the leases of date August 24, 1903, and April 4, 1905. The court properly overruled the demurrer of Abrams and the mining company in so far as their attempted justification of a lease executed! by Blackhawk on July 28, 1906, to the mining company for a period of 20 years, was concerned; and in my opinion their demurrer should have been overruled, not only as to the last-mentioned lease, but also as to the other leases secured by them, excepting the first one dated January 11, 1902.
I agree with the conclusion reached by the majority that the assignments by Blackhawk of the royalties reserved by him in the first Abrams lease to Noble, Cooper, A. S. and V. E. Thompson were valid, that the hill was properly dismissed as to these last-named defendants, and that as to them the decree below should be affirmed.